TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00612-CV


                                      In re Jesse Govea Jr.


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator Jesse Govea Jr. has filed a petition for writ of habeas corpus challenging

his pre-trial confinement as unlawful under Texas Code of Criminal Procedure art. 17.151, § 1.1

This Court has no original habeas corpus jurisdiction in criminal law matters; our original

jurisdiction to entertain applications for writ of habeas corpus extends solely to the actions of

judges in civil cases. See Tex. Gov't Code § 22.221(d). Our habeas corpus jurisdiction in

criminal matters is appellate only. In re Hall, No. 03-17-00778-CV, 2017 WL 5985541, at *1

(Tex. App.—Austin Nov. 30, 2017, orig. proceeding). Original jurisdiction to grant a writ of

habeas corpus in a criminal case is vested in the Court of Criminal Appeals, the district courts,

the county courts, or a judge of those courts. Tex. Code Crim. Proc. art. 11.05; see also In re

Hall, 2017 WL 5985541, at *1.

               Accordingly, we dismiss Govea’s application for writ of habeas corpus for want

of jurisdiction. See Tex. R. App. P. 52.8(a).




       1
         Relator also presented a motion for leave to file his petition for writ of habeas corpus.
Leave is not required in original proceedings in the court of appeals, but only in the Court of
                                            __________________________________________
                                            Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: December 17, 2021




Criminal Appeals. See Tex. R. App. P. 52 Notes and Comments; 72.1. Relator's motion for
leave to file is dismissed as moot.

                                               2